
	
		II
		112th CONGRESS
		1st Session
		S. 143
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Hutchison (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  treatment of church pension plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Church Plan Clarification Act of
			 2011.
		2.Application of
			 controlled group rules to church plans
			(a)In
			 generalSection 414(c) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking For purposes and
			 inserting the following:
					
						(1)In
				generalFor
				purposes
						,
				and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)Church
				plansFor purposes of this subsection, in determining whether an
				employer who is otherwise eligible to participate in a church plan is treated
				as a member of a group of entities under common control, such employer
				(including an organization described in subsection (e)(3)(A)) shall not be
				treated as under common control with another entity if, based on all of the
				facts and circumstances, the day-to-day financial and operational activities
				are not under common control. In determining if such activities are under
				common control, the Secretary shall consider whether the entities have been
				historically viewed as distinct entities within the church or convention or
				association of
				churches.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning before, on, or after the date of the enactment of this
			 Act.
			3.Application of
			 contribution and funding limitations to 403(b)
			 grandfathered defined benefit plans
			(a)In
			 generalSection 251(e)(5) of
			 the Tax Equity and Fiscal Responsibility Act of 1982 (Public Law 97–248), is
			 amended—
				(1)by striking
			 403(b)(2) and inserting 403(b), and
				(2)by inserting
			 before the period at the end the following: , and shall be subject to
			 the applicable limitations of section 415(b) of such Code as if it were a
			 defined benefit plan under section 401(a) of such Code and not the limitations
			 of section 415(c) of such Code (relating to limitation for defined contribution
			 plans)..
				(b)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the Tax Equity and Fiscal Responsibility Act of
			 1982.
			4.Automatic
			 enrollment by church plans
			(a)In
			 generalFor purposes of section 514(e) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1114(e)), the term plan
			 shall include an employee benefit plan which is a church plan (as defined in
			 section 3(33) of such Act or section 414(e) of the Internal Revenue Code of
			 1986).
			(b)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act.
			5.Allow certain
			 plan transfers and mergers
			(a)In
			 generalSection 414 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(y)Certain plan
				transfers and mergers
						(1)In
				generalUnder rules prescribed by the Secretary, except as
				provided in paragraph (2), no amount shall be includible in gross income by
				reason of—
							(A)a transfer of all
				or a portion of the account balance of a participant or beneficiary, whether or
				not vested, from a plan described in section 401(a), or a retirement income
				account described in section 403(b)(9), which is a church plan described in
				section 414(e) to a retirement income account described in section 403(b)(9),
				if such plan and account are both maintained by the same church or convention
				or association of churches;
							(B)a transfer of all
				or a portion of the account balance of a participant or beneficiary, whether or
				not vested, from a retirement income account described in section 403(b)(9) to
				a plan described in section 401(a), or a retirement income account described in
				section 403(b)(9), which is a church plan described in section 414(e), if such
				plan and account are both maintained by the same church or convention or
				association of churches, or
							(C)a merger of a
				plan described in section 401(a), or a retirement income account described in
				section 403(b)(9), which is a church plan described in section 414(e) with a
				retirement income account described in section 403(b)(9), if such plan and
				account are both maintained by the same church or convention or association of
				churches.
							(2)LimitationParagraph
				(1) shall not apply to a transfer or merger unless the participant’s or
				beneficiary's benefit immediately after the transfer or merger is equal to or
				greater than the participant’s or beneficiary's benefit immediately before the
				transfer or merger.
						(3)QualificationA
				plan or account shall not fail to be considered to be described in sections
				401(a) or 403(b)(9) merely because such plan or account engages in a transfer
				or merger described in this subsection.
						(4)Definition of
				churchFor purposes of this subsection, the term
				church includes an organization described in subparagraph (A) or
				(B)(ii) of subsection
				(e)(3).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to transfers
			 or mergers occurring after the date of the enactment of this Act.
			6.Investments by
			 church plans in collective trusts
			(a)In
			 generalIn the case
			 of—
				(1)a church plan (as defined in section 414(e)
			 of the Internal Revenue Code 1986), including a plan described in section
			 401(a) of such Code and a retirement income account described in section
			 403(b)(9) of such Code, and
				(2)an organization described in section
			 414(e)(3)(A) of such Code the principal purpose or function of which is the
			 administration of such a plan or account,
				the assets
			 of such plan, account, or organization (including any assets otherwise
			 permitted to be commingled for investment purposes with the assets of such a
			 plan, account, or organization) may be invested in a group trust otherwise
			 described in Internal Revenue Service Revenue Ruling 81–100 (as modified by
			 Internal Revenue Service Revenue Ruling 2004–67), or any subsequent revenue
			 ruling that supersedes or modifies such revenue ruling, without adversely
			 affecting the tax status of the group trust, such plan, account, or
			 organization, or any other plan or trust that invests in the group
			 trust.(b)Effective
			 dateThis section shall apply to investments made after the date
			 of the enactment of this Act.
			
